POWER OF ATTORNEY Each person whose signature appears below hereby constitutes and appoints Ross Stevens, Jane Korach and Patrick Kelly, each an officer of Stone Ridge Trust (the “Trust”) and each of them, their true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution for them and in their names, place and stead, in any and all capacities, to sign the Registration Statement on Form N-I A, relating to the proposed establishment of the Trust, and any amendments to the Registration Statement, including pre-and post-effective amendments, and to sign any and all documents to be filed with the Securities and Exchange Commission (the “SEC”) pursuant to the Securities Act of 1933 (File No. 333-184477), the Securities Exchange Act of 1934 and the Investment Company Act of 1940 (File No. 811-22761); and to file the same, with all exhibits thereto and other documents in connection therewith, with the SEC by means of the SEC’s electronic disclosure system known as EDGAR, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to sign and perform each and every act and thing requisite and necessary to be done in connection therewith, as fully to all intents and purposes as each of them might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his substitute or substitutes, may lawfully do or cause to be done by virtue thereof. SIGNATURES OFFICE WITH THE FUND DATE /s/ Jason Thomas Jason Thomas Trustee November 30, 2012 /s/ Jeffery Ekberg Jeffery Ekberg Trustee November 30, 2012 /s/ Darrel Charney Darrel Charney Trustee November 30, 2012 /s/ Ross Stevens Ross Stevens Chairman, President and Chief Executive Officer November 30, 2012 /s/ Patrick Kelly Patrick Kelly Treasurer; Principal Financial Officer November 30, 2012 /s/ Jane Korach Jane Korach Chief Compliance Officer and Secretary November 30, 2012
